Citation Nr: 0021769	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  92-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Gilles de la Tourette's 
Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from January 1985 to 
December 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Pittsburgh 
Regional Office (RO) December 1990 rating decision which 
denied service connection for Gilles de la Tourette's 
Syndrome.  In August 1994, August 1996, and July 1998, the 
case was remanded to the RO for additional development of the 
evidence.


FINDING OF FACT

The veteran's Gilles de la Tourette's Syndrome (manifested by 
symptoms including facial tics and grimacing) is a congenital 
disorder which clearly pre-existed his active naval service; 
the medical evidence demonstrates that his Gilles de la 
Tourette's Syndrome did not have its onset in service, and 
that it did not undergo an increase in disability beyond the 
natural progress of the disease during such service.


CONCLUSIONS OF LAW

1. The veteran's congenital Gilles de la Tourette's Syndrome 
is not a disease or injury within the meaning of applicable 
law.  38 C.F.R. § 3.303(c) (1999).

2. The veteran's Gilles de la Tourette's Syndrome was not 
aggravated beyond the natural progress of the disease in 
active service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be allowed for chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by a veteran's period of active service.  
38 U.S.C.A. § 1131.  Service connection may also be allowed 
on a presumptive basis for organic diseases of the nervous 
system, if the pertinent disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Thus, service connection may not be 
granted for defects of congenital, developmental or familial 
origin, absent superimposed disease or injury.  See VA O.G.C. 
Prec. Op. 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245.

If an injury or disease is found to have preexisted active 
service, such injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Temporary flare-ups will not be considered to be 
an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).

The veteran's service medical records do not reveal any 
report or findings of symptoms or early manifestations of 
Gilles de la Tourette's Syndrome on service entrance medical 
examination in October 1984.  During service, he received 
intermittent medical treatment for numerous symptoms and 
impairment including situational adjustment reaction, facial 
grimacing, eye twitching, and grunting; Gilles de la 
Tourette's Syndrome was initially diagnosed in 1987, and when 
he was seen in May 1987 for clinical evaluation, he indicated 
that he had had facial grimacing and eye twitching "since 
childhood."  Later, in May 1988, he again stated that as a 
child he had eye twitching, but recently he had developed 
other symptoms.  Gilles de la Tourette's Syndrome was also 
diagnosed on service separation medical examination in 
October 1988.

At an August 1991 RO hearing, the veteran testified that he 
had no symptoms or manifestations of Gilles de la Tourette's 
Syndrome such as involuntary facial expressions or tics, or 
vocal sounds, prior to entering the service, including at the 
time of service entrance medical examination (but noted that 
he wore glasses since childhood and, as a habit, he often 
adjusted and readjusted the glasses on his face).  He 
indicated he began to experience various symptoms, including 
facial grimacing, during active service; as the condition was 
initially diagnosed while he was in the service, he believed 
that service connection was warranted.

In an August 1991 letter, the veteran's mother suggested that 
the only manifestations which may possibly be construed as 
any repetitive facial expressions prior to his active service 
consisted of adjusting the glasses on his face.  Other than 
that, she indicated he had no other "problems" but, after 
his separation from service, she noticed him to make strange 
sounds.

Medical records from the Centerville Clinic from April to May 
1994, reveal treatment for the veteran's Gilles de la 
Tourette's Syndrome as manifested by symptoms including 
involuntary vocalizations, and facial and leg movements, 
which he reportedly experienced since "about" the first 
grade.  He indicated that the disorder was not diagnosed and 
treated until much later, during military service, because 
his parents were too poor to afford a physician/specialist.  

On VA psychiatric examination in July 1995, the veteran 
indicated that he did not experience any Gilles de la 
Tourette's Syndrome symptoms prior to active service.  During 
service, he was reportedly under significant stress and began 
to manifest "body and focal tics" which gradually increased 
in severity and persistence over time.  On examination, an 
unconfirmed diagnosis of Tourette's disorder was indicated; 
the examiner stated that it was very difficult to make a 
clear diagnosis of the disorder based on one examination; he 
opined that a person could start out with symptoms including 
body (movement) tics and vocalities, and that such symptoms 
could be exacerbated by stress (including during the 
veteran's service); the veteran did not impress him as a 
malingerer.  

On VA neurological examination in November 1996, including a 
review of the claims file, the veteran indicated that his 
Tourette's syndrome, manifested by symptoms including 
involuntary vocalizations and tics, was initially diagnosed 
in service, and that the symptoms of the disorder continued 
to be present since service.  He was observed to exhibit such 
symptoms during that examination and Tourette's syndrome was 
diagnosed.  The examiner indicated that the onset of the 
disorder during the veteran's service was well documented and 
that treatment with multiple medication provided him with 
some relief.

In a November 1997 addendum to the November 1996 VA 
neurological examination report, prepared following further 
review of the claims file, the examiner opined that the 
veteran's Tourette's syndrome had its onset prior to his 
active service and symptoms associated therewith (such as 
facial grimacing) were evident since childhood.  He indicated 
that Tourette's syndrome is a congenital disorder; although 
its symptoms usually have their onset in childhood, the 
disorder is commonly diagnosed "much later in life."

Social Security Administration (SSA) administrative and 
medical records, received in August 1999, show that the 
veteran received SSA disability benefits based on impairment 
from major depression and Gilles de la Tourette's Syndrome 
since January 1992.  Such records indicate, in pertinent 
part, that the Tourette's syndrome symptoms were evident and 
treated during his active service period and thereafter but, 
on thorough neuropsychiatric examination, including in May 
1994 and September 1998, he indicated that he experienced the 
pertinent symptoms (including facial grimacing and shaking) 
since childhood.  On the latter occasion, he described being 
frequently taunted, teased, and insulted about his behavior 
resulting from Tourette's Syndrome, and he stated "I have 
been in fist fights since I was in the second grade over 
these symptoms."

Pursuant to the July 1998 Board remand, the claims file was 
reviewed by a VA neurologist in September 1999, to determine 
whether the veteran's congenital Gilles de la Tourette's 
Syndrome underwent a permanent increase in severity during 
his active service period and, if it did, whether any such 
increase was due to an intercurrent in-service occurrence or 
event (as opposed to natural progression of the disease).  
The examiner opined that the veteran did indeed have Gilles 
de la Tourette's Syndrome, that symptoms of the disorder were 
manifest in his childhood (prior to active service), and that 
stress (such as during active service) may exacerbate the 
symptoms but should not cause a change in the overall 
progression of the disease; he indicated that although it was 
impossible to predict with certainty what happened in the 
veteran's case, typically, Tourette's syndrome is 
characterized by onset during early childhood, pre-pubertal 
exacerbation, post-pubertal attenuation, and adult 
stabilization of symptoms; symptoms fluctuate in all phases 
of the illness, often in response to stress, but there are 
"no known factors which would change the overall progress of 
the disease."  

Based on the foregoing, the Board finds that service 
connection for the veteran's Gilles de la Tourette's Syndrome 
is not warranted.  Competent medical evidence of record, as 
discussed above, shows that Tourette's Syndrome is a 
congenital disorder which was present since his childhood and 
as such, it was obviously present, but possibly asymptomatic 
and undiagnosed, for many years (until his active service 
period).  Thus, although the disorder appears to have been 
initially diagnosed and formally treated since active 
service, the presumption of soundness at the time of service 
entrance under 38 C.F.R. § 3.304(b) is clearly and 
unmistakably rebutted in this case: the entirety of the 
medical evidence of record, which addresses that point, shows 
that Gilles de la Tourette's Syndrome is a congenital 
disorder.  

Although the entirety of medical the evidence of record does 
not affirmatively document a diagnosis or clinical treatment 
for the veteran's Gilles de la Tourette's Syndrome (or any 
pertinent symptoms) prior to service, it indicates (through 
numerous reports by the veteran during medical evaluation and 
treatment over the years) that symptoms such as involuntary 
facial tics and grimacing were in fact present since 
childhood.  More important than any of the veteran's own 
reports or accounts of any pre-service symptoms or 
manifestations, however, are the opinions of competent 
medical professionals who examined the veteran and reviewed 
the claims file: in November 1996, a VA physician observed 
that the in-service onset of the disability was well 
documented in the claims file; in November 1997, a VA 
examiner opined that Tourette's Syndrome is a congenital 
disorder which had its onset during the veteran's childhood, 
but the disorder is commonly not diagnosed until "much later 
in life."  

Most importantly, the entire claims file (including all prior 
opinions contained therein) was most recently reviewed by 
another VA medical specialist in September 1999; he indicated 
that it is impossible to determine the exact etiology of the 
veteran's Gilles de la Tourette's Syndrome, but there are 
several stages in the disease process, i.e., early childhood 
onset, a pre-pubertal exacerbation, post-pubertal 
attenuation, and adult stabilization of symptoms; the 
symptoms associated with the disease fluctuate in all phases 
of the illness and often respond to stress, but there are no 
known factors that change the overall progress of the 
disease.  (As authority for the above, an article by B.S. 
Peterson in General Clinical Psychiatry 1996, volume 57, 
supplement 9, pp. 24-34 was referenced by the examiner.)  
Thus, the examiner opined that, while the veteran's stress in 
service may have exacerbated the pertinent symptoms, it 
should not have caused a change in the overall progression of 
the disease.  Accordingly, the presumption of aggravation 
that attaches in this case based on evidence of in-service 
commencement of medical treatment is clearly and unmistakably 
rebutted by the aforementioned expert medical opinion that 
the veteran's Tourette's syndrome as likely as not underwent 
no increase in disability beyond the natural progress of the 
disease during active service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Laposky v. Brown, 4 Vet. App. 331, 333-334 
(1993).

The Board has considered the contentions of the veteran and 
his mother, essentially, that he did not experience any 
problems or symptoms suggestive of Tourette's syndrome prior 
to service and initially manifested symptoms such as facial 
tics and grimacing during service.  However, he and his 
mother are lay persons and as such are not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494.  Thus, although they are 
competent to testify with regard to symptomatology which he 
manifested in the past and continues to experience at the 
present, see Cartright v. Derwinski, 2 Vet. App. 24 (1991), 
i.e. involuntary body movements and vocal sounds, they are 
not competent to provide a medical diagnosis of Gilles de la 
Tourette's Syndrome, to relate it to any in-service 
manifestation of symptoms, or to conclude now whether such 
symptoms constitute aggravation in service beyond the natural 
progress of the disease. 

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is not the 
case in this instance where the weight of the competent 
medical evidence is against the claim.


ORDER

Service connection for Gilles de la Tourette's Syndrome is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

